Title: To Alexander Hamilton from William Lewis, 4 May 1796
From: Lewis, William
To: Hamilton, Alexander


Philadelphia, May 4, 1796. “When I wrote you a few lines some days since I intended writing you more fully before this time, & this I should have done had I not soon after been informed by Mr. Morris that finding you to be very desirous to have security within the State of New York he had written to you offering you a security of lands within that state which he had no doubt but you would most willingly accept. On learning this I have waited in expectation of your answer being received either by Mr. Morris or myself, but not having since heard from you I have concluded to write to you without further delay. In Pennsylvania we have no Court of Chancery for a mortgagee to apply to in order to foreclose the equity of redemption in case of non-payment by the mortgagor but the remedy is by a scire facias issued under an act of Assembly which enacts that when any lands or tenements are mortgaged for securing the payment of monies if default shall be made by non-payment & it shall be lawful for the mortgagee after the expiration of one year thereafter to sue out a writ of scire facias to summon the mortgagor to shew cause why the mortgaged premises should not be levied on & sold to pay the monies due. This scire facias describes the mortgaged premisses by meets & bounds, courses & distances; the judgment is that execution be had of the premisses so described; the writ of execution follows the description contained in the mortgage & the sale & Sheriff’s deed must be equally particular. But as only part of Mr. Morris’s warrant rights have been actually surveyed & located & as the applications & warrants describe no particular spots nor contain any other description than that of being on or near certain waters &c it is impossible for a mortgage to describe them & as an Execution must pursue the words of the mortgage no sale could be made in this way even tho’ surveys should be made & returned & the Patents should issue after making the mortgage & before issuing the execution. Hence it is evident that unless you take a security in New York you must either wait till all the surveys are returned & allowed or another mode which I believe unexceptionable must be adopted, as has lately been done under my direction in another case. It is that a mortgage be taken of the warrant rights with a power for you, your heirs &c to sell in case of non payment by the mortgagor. In that case the mortgage after reciting the bond will proceed to grant & convey all the warrant rights.… Unless you take security on lands in your state I think the mode proposed by me much better than any other on the same property which I have thought of. You desire me to examine the title of Mr. Morris to these lands but this is impossible at present until the Patents issue since the claims of our Speculators very frequently clash & untill patents issue either party may enter his caveat agt. the other & untill a hearing takes place before the board of propy. it is impossible to procure the necessary materials to form judgt. on. As to the State of Judgts agt. Mr. M. I hardly know what to say except that they are certainly very numerous & I fear to a large amt. tho I rather suppose that but few if any of them are of a nature to affect your proposed security. If you conclude on taking a security here be so good as to inform me of it that I may (now that our Courts are over) set about the necessary enquiries & arrangements without loss of time, but if you can obtain satisfactory security elsewhere I think you had better take it.…”
